Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 5/17/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-18, 20-23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a method, and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of generating an application for a property listing and sending the application to a property listing entity, which is a fundamental economic practice that constitutes a method of organizing human activities type of abstract idea, as will be explained below.  
For claim 1, the abstract idea is defined by the elements of:
determine that information about a user is stored; 
automatically populate one or more fields with the information in response to the information being stored; 
in response to a selection of an option to add to or edit the information, access, capture an image of at least one user document, and store the image to include the image in the information
generate and format, a user information packet based on the information and the at least one user document;
determine to transmit, based on a property listing associated with at least one property listing entity, the user information packet to the at least one property listing entity, the at least one property listing entity being one or more of an owner and an agent.
store the user information packet in response to transmitting the user information packet to the at least one property entity
generate and transmit an alert to notify the at least one property listing entity the transmission of the user information packet; 
notify the user, of additional features, offers, or messages based on the user information packet and the at least one user document

For claims 13, 22, 23, using claim 22 as a representative example, the abstract idea is defined by the elements of:

generating user data for a user application for a property listing; 
storing the user data in a database;
displaying information to a user, the information being indicative of steps to complete at least one user record for the user application for the property listing; 
generating the at least one user record; 
accessing a camera to capture an image corresponding to the user data in response to a selection of an option to add or edit the information 
storing the captured image of the user data to modify the at least one user record in the database; 
retrieving a first property listing among a plurality of property listings stored in the database; 
displaying the first property listing to the user; 
determining whether to transmit, based on the first property listing at least one of the user data and the at least one user record stored in the first database to at least one property listing entity associated with the first property listing; 
retrieving, based on the determination, the user data and the at least one user record from the database; 
generating a user application associated with the first property listing based on the retrieved user data and the at least one user record; 
displaying the generated user application associated with the first property listing to the user; and 
transmitting, the user application associated with the first property listing to the at least one property listing entity associated with the first property listing
executing a third party form associated with the first property listing based on at least one of the user data and the at least one user record

The above limitations are reciting a method of sending an application for a property listing to a landlord (the property listing entity), such as sending a rental application to a landlord for a rental apartment.  The claimed concept represents a fundamental economic practice that is foundational to our modern day system of 
The additional elements of the claims are the following:
For claim 1:  one or more computer processors configured with instructions, a first memory, a graphical user interface, the step of transmitting the information to a server, a second memory, a camera of a local system.  
For claims 13:  a processor, graphical user interface, communication network, a camera.
For claim 22:  graphical user interface, communication network, camera
For claim 23:  a non-transitory computer readable medium with instructions that causes a processor to perform the steps that define the abstract idea, camera.  The graphical user interface and the communication network are also recited but are not technically part of the claim scope because they are not part of the claimed computer readable medium but are the actions that the instructions are intended to cause to occur.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device with a processor(s), memory, graphical user interface(s), and/or a communication network, all of which are being used simply as a tool to execute directed to the abstract idea identified by the examiner.
processor(s), memory, graphical user interface(s), and/or a communication network, to perform steps that define the abstract idea, in conjunction with the use of a camera to take a photo (use of the camera in its ordinary capacity).  This does not render the claims as being eligible.  See MPEP 2106.05(f) and 2106.05(f)(2).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 4, the applicant is reciting the types of user information such as personal information, address, residency history, etc. and recites the types of documents such as a pay stub or a W-2 form or a student transcript.  These limitations are simply further defining the same abstract idea that has been recited in claim 1. Further defining the type of user information and the types of documents is simply a further embellishment of the same abstract idea and the information claims is part of that same abstract idea.  Nothing is claimed that is an additional element for consideration at the 2nd prong or at step 2B.
For claims 3, 5, the claimed tracking of completion of the input of user information and/or the document with the intended use of permitting a person (user, a property entity) to visualize the progress of completion.  This is reciting more about the same abstract idea of claim 1.  People can track progress of input manually and/or mentally so what is claimed is still reciting a method of organizing human activities.  
nd prong or at step 2B.
For claim 7, the claimed providing of the offer to a user, allowing a user to elect to receive notifications of an upcoming payment, and the automatic completion of a third party form as claimed, are all elements that are further defining the same abstract idea of claim 1 and are part of the process by which the applicant is causing an application to be submitted to a landlord.  This is still found to be reciting a method of organizing human activities type of abstract idea and nothing is additionally claimed that provides a remedy to the ineligibility of the claims.
For claim 11, the claimed determination is further defining the abstract idea of claim 1, and/or is directed to a mental process itself that is just a 2nd abstract idea added to the abstract idea of claim 1.  Determining whether or not to include information as claimed in the user information package is a limitation that defines the abstract idea and is not an additional element.
For claim 12, the providing for signing and authorization of any payments and fees for a background or credit check, etc., is a further embellishment of the same 
For claim 14, retrieving a user record from a third party source is further reciting the same abstract idea of claim 13.  Retrieval of a record such as a tax record from a tax agency is something people are known to do and are part of approving people for rentals.  This type of limitation is still reciting a method of organizing human activities as set forth for claim 13.
For claim 15, the determination of data being sensitive or non-sensitive and the storage of the data as claimed is simply reciting more about the same abstract idea of claim 13.  Nothing additional is claimed beyond that which has already been addressed for claim 13 as far as additional elements (processor, communication network, etc.).
For claim 16, the claimed information and record types are part of the abstract idea of the claim, similar to what has been addressed for claims 2 and 4.  Nothing is claimed by way of an additional element that is not part of the abstract idea.
For claim 17, the claimed specifics of the property listing are part of the abstract idea of the claim and amount to reciting information per se.  Nothing is claimed by way of an additional element that is not part of the abstract idea.
For claim 18, being a landlord or a property manager is reciting a feature of the abstract idea of claim 13 and is defining who a person is.  This is not reciting an additional element beyond the abstract idea.

For claim 21, the claimed limitation reciting the prompting of the user to sign the user data and the user record is another limitation that is simply further defining the abstract idea of the claims.  A person can prompt another person to sign a document and is something that still places the claims into the category of being a method of organizing human activities.  The processor has been treated in the same manner that was set forth for claim 13.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016) in view of Rellas et al. (20140279516).
server 102 (a processor).  See paragraph 031.  The rental application contains user information as claimed, such as name and address (claim 2), etc..  See paragraphs 036, 045, where user information is disclosed as being stored, and that is used to fill out the rental applications (the user information packet of the claim).  With respect to the formatting of the packet, this is inherent to the information packet (the rental application).  The rental applications for various properties and for different property managers inherently has some kind of format.  The claim does not recite any type of format and the examiner notes that the specification only discloses that an information packet is formatted with no explanation as how or what the formatting involves (the specification is verbatim to the claim in this regard).  Rental applications have a format and the format for the information packets of Bangerter (that are inherent) satisfy what is claimed.  The claimed automatically populating one or more fields in a graphical user interface in response to information being stored in memory is satisfied by the disclosure in paragraph 045 to populating a rental application (via a GUI) with information from a user profile.  Disclosed is that the leasing module populates the rental application with information from the users profile (that has been stored via the server).  This satisfies what has been claimed in this regard.  Bangerter teaches that the user can view their stored user information, update information, revise information, and is able to view the applications for rent that they are submitting, see paragraph 036.  The transmission of the user information packet is disclosed in user document is broad language that does not require any specific type of document or data.
Not disclosed by Bangerter is that a document is part of the information packet.
Not disclosed is that in response to a selection of an option to add to or edit the information via the graphical user interface, access a camera of a local system, capture an image of at least one user document, and store the image in the first memory to include the image in the information.
NPL document “Paperwork You’ll Need for Your Rental Apartment Application” teaches that it is known in the art that certain documents are require for a rental application for an apartment.  Disclosed is that pay check stubs may be required.  A letter of employment is disclosed.  Tax returns and bank statements are disclosed as being required documents that may be needed.  Copies of an ID may be required, as well as a criminal background check or credit check (listed as #1).  All of these examples are documents that may be required to accompany an application for a rental such as for a rental property. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the further ability to attach a document to the user information packet (rental application), such as a pay stub, a letter of employment, tax returns, etc., as taught by the above cited NPL document, so that proof of employment can be provided and so that the rental applicant can be properly judged by the landlord, as is disclosed by the NPL reference on page 1.  This yields the predictable result of allowing a landlord/agent to confirm employment status, 
With respect to the claimed use of the camera to capture a photo of a document and to store the document, the NPPL article above discloses and provides motivation for one of ordinary skill in the art to include a document with a rental application, where the document can be a photo ID.  The examiner notes that it is very well known in the art that a photo ID such as a driver’s license or other state issued ID is used to identify an individual.  This is commonplace in the art and it taught by the NPL reference teaching that a copy of a photo ID is required.  Rellas is directed to a system and method that uses a camera of a user device to capture an image of a document, such as a driver’s license or other form of ID, so that it can be authenticated and verified.  See paragraphs 003, 009, 010 where this is disclosed.  Paragraph 021 discloses that the system allows for verification that an ID has been validly issued, verifies the person presenting the ID is the person they claim to be, and verifying that the ID refers to the person.  Paragraph 024 teaches that this type of concept is desirable in many fields, including identifying individuals who are applying for a mortgage.  The state of the art for renting properties is such that it is known in the art to require a photo ID of a user so that a background check can be performed, etc..  It would have further been obvious to provide Bangerter with the ability to allow a user to submit a captured image of their ID by using a camera so that the process disclosed by Rellas can be used to verify that the photo ID is validly issued, is the same person as presenting the ID.  It is known in the art to have a user take a photo of their ID and send it to a remote server, including in the 
For claim 4, as set forth for claim 1, the prior art combination for claim 1 results in a document being part of the user information packet, where the provision of a pay stub or a letter of employment, as was addressed for claim 1.  This satisfies what is claimed for claim 4.  Also, Bangerter teaches the inclusion of a credit report or a background check as part of the user information packet that is sent to a landlord.  This satisfies the portion of the claim reciting that the document is a credit report or a background check.  See paragraphs 037, 044 where disclosure is made to retrieving documents and information from a third party source, such as credit reports and background reports provided by third party service providers.  This satisfies what is claimed.
For claim 7, Bangerter discloses the providing of at least one offer as claimed, see paragraphs 053, 054.  Disclosed is that a solicitation or advertisement can be sent to the user based on the user information.  The claimed receiving of notifications such that the user can elect for a notification of an upcoming payment, see paragraph 047 of Bangerter where the claimed limitation is disclosed.  Notifications for upcoming payments that are due is disclosed as being provided by the system of Bangerter.  With respect to the completing (in part or in full) at least one third party form as claimed, see paragraph 053 where it is disclosed that the system of Bangerter will fill out a loan application form for a lender based on the user information, stored documents, etc..  
For claim 12, Bangerter discloses the use of electronic signatures for documents, see paragraph 046.  This is disclosed as being done in conjunction with the execution of lease agreement.  While not disclosed as being used to authorize any necessary payments, the examiner notes that Bangerter discloses a payment transaction module that allows for fees and payments to be made, such as for rent.  See paragraph 050.  Disclosed is the renter/user can authorize payments by submitting a credit card or bank account number.  Not disclosed is that the authorization for the payments is done by using an electronic signature.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Bangerter with the ability to have the renter authorize any payments by utilizing electronic signatures, as is disclosed by Bangerter as being used to execute a lease.  A renter has to authorize the payment in some manner and those of ordinary skill in the art recognize and understand (as does Bangerter) that one can employ electronic signatures to authorize certain actions such as signing for credit card transactions as is very well known in the art.  An electronic signature is simply digital world’s equivalent to a handwritten signature and would have been obvious to use for payment/fee authorization in Bangerter.   

Claims 3, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016) in view of Rellas et al. (20140279516), and further in view of Haran (6072461).
For claims 3, 5, Bangerter does not disclose that the system tracks the progress of completion for the input of the user information (cl. 3) or the progress for a document (cl 5).  The lanague reciting “to permit the user…to visualize…” is directed to the intended reason or intended use for the step of tracking the progress of completion, and has not been accorded patentable weight.
Haran teaches in column 11, lines 5-19 that it is desirable to be able to track the progress of a user inputting information into a document.  Disclosed is that the input is monitored/tracked so that the user progress can be determined.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the further ability to track the progress of completion of a rental application and the input of user information as taught by Haran, so that the predictable result of being able to determine the user progress in completing the application (a document, a form) can be determined.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016) in view of Rellas et al. (20140279516) and further in view of Ritter (7689904).
For claim 6, Bangerter teaches the generating of a communication with a 3rd party source to obtain user information and documents, as was addressed for claim 4 to does not disclose that an educational segment is received that is indicative of the steps to complete the user information and the document, or that teaches how to access or retrieve a tax return.  With respect to what the directions say or intended to convey, this is non-functional descriptive material that does not receive weight.  The instructions are just information and represent intended use for the invention that is not claimed.  However, the concept of providing instructions to a user on how to complete a form (what to do, what information is required), is something that is known in the art.  Ritter teaches in column 1, lines 11-20 that it is known in the art of forms/documents to provide users with instructions on how to fill out a form.  Disclosed is that an interface can be used to provide guidance to a user on what information is to be entered and where, by using field explanations or help functions.  
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to provide a user with instructions (an educational segment) that sets forth the steps needed to fill out a form and that sets forth the required information, as taught by Ritter, so that a user is assisted in filling out a form.  This yields predictable result in trying to ensure the correct information is inputted into the correction locations in the proper manner.



Claims 13, 14, 16-18, 20-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016) in view of Rellas et al. (20140279516) and further in view of Ritter (7689904).
For claims 13, 17, 18, 22, 23, Bangerter discloses a system and method that enables a potential renter to submit a rental application (user information packet) to a landlord/property owner (property listing entity) that has a rental property to rent out.  The system is 100 and includes a server 102 (a processor).  See paragraph 031.  The rental application contains user information as claimed, such as name and address, etc..  See paragraphs 036, 045, where user information is disclosed as being stored, and that is used to fill out the rental applications (the user information packet of the claim).  The claimed generating user data for a user application for a property listing is satisfied by the disclosure in paragraph 045 to populating a rental application (via a GUI) with information from a user profile.  Disclosed is that the leasing module populates the rental application with information from the users profile (that has been stored via the server).  This satisfies what has been claimed in this regard.  The database of property listing is disclosed in paragraph 042.  Listings for properties is disclosed as being stored and is able to be searched by users so that they can view information about rental properties.  This satisfies the claimed database of property listings, the claimed retrieving a property listing from the database, and the claimed displaying the listing to the user via a GUI.  The user information and the claimed user record are disclosed in paragraph 035, 036. Bangerter teaches that the user can view their stored user information, update information, revise information, and is able to view 
Bangerter does not disclose that in response to a selection of an option to add to or edit the information via the graphical user interface, accessing a camera to capture an image corresponding to the user data via the camera and the subsequent modification of the user record with the user data (adding the captured image to the rental application). 
Bangerter does not disclose displaying information to the user that is indicative of the steps to complete the user data and the record for a user application.  

Paperwork You’ll Need for Your Rental Apartment Application” teaches that it is known in the art that certain documents are require for a rental application for an apartment.  Disclosed is that pay check stubs may be required.  A letter of employment is disclosed.  Tax returns and bank statements are disclosed as being required documents that may be needed.  Copies of an ID may be required, as well as a criminal background check or credit check (listed as #1).  All of these examples are documents that may be required to accompany an application for a rental such as for a rental property. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the further ability to attach a document to the user information packet (rental application), such as a pay stub, a letter of employment, tax returns, etc., as taught by the above cited NPL document, so that proof of employment can be provided and so that the rental applicant can be properly judged by the landlord, as is disclosed by the NPL reference on page 1.  This yields the predictable result of allowing a landlord/agent to confirm employment status, tax status, criminal background status, credit score, etc..  Having documents such as a pay stub or a letter of employment be part of a rental application is well known in the rental field and does not involve more than ordinary skill in the art.
With respect to the claimed use of the camera to capture a photo of a document and to store the document, the NPL article above discloses and provides motivation for one of ordinary skill in the art to include a document with a rental application, where the document can be a photo ID.  The examiner notes that it is very well known in the art that a photo ID such as a driver’s license or other state issued ID is used to identify an 
With respect to displaying information to the user that is indicative of the steps to complete the user data and the record for a user application, the examiner notes that what the directions say or intended to convey is non-functional descriptive material that 
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to provide a user with instructions (an educational segment) that sets forth the steps needed to fill out a form, or the steps require to successfully register their user profile and the information contained therein, as taught by Ritter, so that a user is assisted in filling out the required information and user profile (user record).  This yields predictable result in trying to ensure the correct information is inputted into the correction locations in the proper manner.
For claims 14, 20, the retrieval or addition of a new document to the user record, such as a new form from a third party source, satisfies what is claimed.  See paragraphs 037, 044 where disclosure is made to retrieving documents and information from a third party source, such as credit reports and background reports provided by third party service providers.  This satisfies what is claimed.   The name of the sources do not define anything to the claimed retrieval of a user record as the names of the 
	For claim 16, Bangerter teaches the claimed information for the user information, such as address or residence history.  See paragraph 035-037.  Bangerter also teaches retrieving documents and information from a third party source, such as credit reports and background reports provided by third party service providers.  This satisfies what is claimed.   
For claim 21, not specifically disclosed is that the user is prompted to sign the user data and user record when determining to transmit to a property listing entity (landlord).  Bangerter discloses the use of electronic signatures for documents, see paragraph 046.  This is disclosed as being done in conjunction with the execution of lease agreement.  While not disclosed for the sending of the information to the property listing entity, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Bangerter with the ability to have the renter sign the user information and record that is being sent to the landlord in a manner that is akin to signing a rental application.  Those of ordinary skill in the art recognize and understand (as does Bangerter) that one can employ electronic signatures to authorize certain actions such as applying for a rental.  Signing the information would have been obvious to one of ordinary skill in the art.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangerter et al. (20150235333) in view of NPL document “Paperwork You’ll Need for Your Rental Apartment Application” (05/2016) in view of Rellas et al. (20140279516) in view of Ritter (7689904) and further in view of “Protecting personal information: A guide for business”.
For claim 15, not disclosed is determining if the user data is non-sensitive and storing the data when it is not sensitive.  
The NPL article “Protecting personal information: A guide for business” discloses ways to protect customer information.  Disclosed on pages 3-4 is that it is not desirable to keep sensitive customer information such as credit card numbers and social security numbers (satisfies the limitation of personal identifiable information).  Disclosed is that one way to protect sensitive information is to not store the sensitive customer information on a computer so that it is not accessible to unauthorized individuals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bangerter with the ability to determine if information is sensitive, such as personal identifiable information such as a social security number, and to only store the non-personal identifiable information as claimed.  This would have been obvious and yielded the predictable result of protecting sensitive customer information.
Response to arguments	
The traversal of the 101 rejection is not persuasive.  The applicant argues on page 14 of the reply that the claims are not reciting an abstract idea at step 2A.  The applicant argues that the claims are directed to dynamically generating data and that this is not an abstract idea.  This is not persuasive.  To start with, any and all data methods that analyze and generate data could be argued as not being an abstract idea based on applicant’s allegation; however, the body of case law for 35 USC 101 tells us In Electric Power Group LLC v. Alstom (2016), claims directed at collecting information, analyzing the information, and outputting a result were found to be abstract.  The court in Electric Power Grid stated that with respect to the kind of data being collected and analyzed, “Accordingly, we have treated collecting information including when limited to particular content (which does not change it character as information), as within the realm of abstract ideas”.  Also stated was “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.”.  However, for the claimed invention, the steps recited are directed to collecting and submitting information needed for a rental application to a landlord.  While the claims are not reciting this expressly, they are reciting the invention disclosed in the specification and the entire specification is directed to the field of property rentals and assisting users in collecting and submitting the required documents needed for a rental application.  The amending of the preamble to recite a method of “dynamically generating data” does not change the body of the claim and the fact that the recited limitations identified by the examiner are reciting a concept that falls into the category of being a method of organizing human activities.
On page 14-16 the applicant argues the 2nd prong.  On page 15 the applicant argues a combination of elements that are considered to be part of the abstract idea and additional elements.  The applicant alleges that the claimed limitations provide a practical application.  The applicant is simply arguing the claimed elements that are part of the abstract idea with elements that are additional elements and alleging that they 
On page 16 the applicant argues that the claims reciting significantly more because they recite unconventional acts and include an inventive concept.  The applicant argues that the claims provide a sufficiently concreate transformation of the system itself.  This argument is not persuasive.  The standard for 101 eligibility is set forth in the 2019 PEG and this does not include an assessment of a sufficiently concrete transformation of a system.  Also, no system is claimed as being transformed by the claimed invention so this allegation is not even seen as being commensurate with the claimed invention.  The standard argued by the applicant is not reflective of the guidance in the 2019 PEG.
	On page 17 the applicant repeats the claimed elements and this is mixing elements that define the abstract idea with the additional elements.  This is not persuasive because it is the additional elements that must provide integration, not the elements that define the abstract idea.  Arguing the claimed elements as a whole is not persuasive in traversing a 101 rejection for claims directed to an abstract idea and is little more than a general allegation of claim eligibility.  The argument that the steps nd prong is well understood, routine, and conventional at step 2B (this is not relevant to the claimed invention or the 101 rejection of record as no insignificant extra solution activity is noted as being claimed).
	The 103 traversal is noted; however, the traversal is considered to be moot based on the new grounds of rejection applied to the pending claims.  This moots the arguments from the applicant.  As is noted in the rejection of record, it is very well known in the art of leasing properties that a photo ID such as a driver’s license or other state issued ID is used to identify an individual.  Rellas is directed to a system and method that uses a camera of a user device to capture an image of a document, such as a driver’s license or other form of ID, so that it can be authenticated and verified.  See paragraphs 003, 009, 010 where this is disclosed.  Paragraph 021 discloses that the system allows for verification that an ID has been validly issued, verifies the person presenting the ID is the person they claim to be, and verifying that the ID refers to the person.  Paragraph 024 teaches that this type of concept is desirable in many fields, including identifying individuals who are applying for a mortgage.  As is set forth in the rejection of record, this reference renders the claimed invention obvious in regards to the use of a camera to take a photo of a document (to make a copy of a photo ID such as a driver’s license).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS W RUHL/Primary Examiner, Art Unit 3687